Case: 11-50584     Document: 00511797761         Page: 1     Date Filed: 03/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 22, 2012
                                     No. 11-50584
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARCHELL RENEE SCICUTELLA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:09-CR-125-2


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Marchell Renee Scicutella appeals the 24-month term of imprisonment
imposed following the revocation of her supervised release for conspiracy to
make counterfeit federal reserve notes. She argues that the sentence, which
exceeds the advisory sentencing guidelines range but is within the statutory
maximum, is procedurally and substantively unreasonable because the district
court failed to adequately identify the reasons for the sentence.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50584    Document: 00511797761      Page: 2   Date Filed: 03/22/2012

                                  No. 11-50584

      Scicutella did not preserve her objections to the reasonableness of his
sentence.   Accordingly, we will review the sentence for plain error only.
See Puckett v. United States, 556 U.S. 129, 135 (2009); United States v.
Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). To prevail on plain-error review,
Scicutella must show that an error occurred, that the error was clear or obvious,
and that the error affected her substantial rights. See Puckett, 556 U.S. at 135.
If she establishes those factors, the decision to correct the forfeited error is
within our sound discretion, which will not be exercised unless the error
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      Although the district court’s comments in imposing the revocation
sentence were brief, the record reflects that the court considered counsel’s
arguments in mitigation of sentence and was aware of Scicutella’s “personal
problems” but that the court determined that Scicutella’s conduct in absconding
from supervision and failing to abide by the terms of the supervision were
serious violations, meriting a significant punishment. The court’s rationale for
the sentence was fully consistent with the primary goal of a sentence on
revocation, which is to sanction the violator for failing to abide by the terms of
supervised release. See U.S.S.G. Ch. 7, Pt. A, intro. comment. ¶ 3(b); see also
United States v. Miller, 634 F.3d 841, 843 (5th Cir.) (“[T]he goal of revocation is
to punish a defendant for violating the terms of the supervised release.”), cert.
denied, 132 S. Ct. 496 (2011).
      Assuming arguendo that the district court erred in failing to adequately
identify the reasons for the sentence, any error will not warrant relief unless
Scicutella can show that the error affected her substantial rights. See Puckett,
556 U.S. at 135. Scicutella has failed to explain not how a more detailed
reasoning process might have led the court to select a lower sentence, and the
record does not suggest that the district court would impose a lighter sentence
on remand. See Whitelaw, 580 F.3d at 263-64.

                                        2
  Case: 11-50584    Document: 00511797761    Page: 3   Date Filed: 03/22/2012

                                No. 11-50584

      Finally, contrary to Scicutella’s argument, the 24-month sentence imposed
in Scicutella’s case is not substantively unreasonable. See Whitelaw, 580 F.3d
at 265.
      AFFIRMED.




                                      3